Per Curiam. In the petition for a rehearing of this cause filed by plaintiff in error it is urged that in the opinion heretofore filed this court misconceived the facts, erroneously construed the law and overlooked the authorities cited by plaintiff in error in the respects following: First, that it is a misnomer to speak of the petition which was presented to Judge Cooper on May 20th as an amended petition. This case was properly considered and determined here upon the record as actually made and not upon casual remarks of court and counsel in the course of certain proceedings preliminary to the action of the court, as evidenced by the record actually made. The recitals in the record of the proceedings, had before Judge Cooper on May 19th upon the presentation of the original petition of Binaker, Cunnea and Haight are, in part, as follows: “And counsel for said petitioners now here present a petition to this court, praying for the appointment of a special State’s Attorney to investigate election frauds, and it appearing to the court that said petition is insufficient the court of its own motion suggests that said petition be amended which was done. And it is ordered by .the court that counsel for said petitioners serve notice on the State’s Attorney of the time of presentment of said petition to this court.” It is submitted that the designation of the petition which was presented to Judge Cooper on May 20th as the “amended petition” or the “petition as amended” is fully justified by the record as actually made. The record discloses that the petition which was presented to Judge Cooper on May 19th was amended on the same day and there is no pretense that this was not the same petition that was presented to Judge Cooper on May 20th. Second, that this court misconceived the facts when it stated that Judge Cooper assumed jurisdiction of the petition on May 19th. C The recitals in the record as above set forth unquestionably disclose an assumption by Judge Cooper of jurisdiction of the petition which was presented to him on May 19th. The court then directed the petition to be amended, noted the actual making of such amendment and ordered the petitioners to serve notice on the State’s Attorney of the time of presentment of said petition. It is clear that by “said petition,” notice of presentment of which was ordered to be given, was meant the amended petition or the petition as amended. Third, that the court misconstrued the law relative to the entry of a nunc pro tunc order and overlooked the authorities cited by plaintiff in error upon that question. . As the proceedings in question were had at the same term and rested in the breast of the judge, no note or memorandum upon which to predicate a nunc pro tunc order was absolutely essential to authorize the entry of such an order. All of the authorities cited by plaintiff in error relate to the necessity of some note or memorandum made at the term at which the proceedings were had to authorize the entering of a mmc pro tunc order at a subsequent term. The authorities cited are, therefore, not in point. The petition for a rehearing is denied. Petition denied.